           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

CHARLES DAVID EARWOOD                                    PLAINTIFF

v.                     No. 3:19-cv-47-DPM

GARY KELLEY, Chief of Police,
Marion, DENNIS BURNS, Assistant
Chief of Police, Marion, DIANNE
KELLEY, DOES                                         DEFENDANTS
                              ORDER
     The Court’s 30 April 2019 Order was returned undelivered. № 14.
But Earwood has stayed in contact with the Court. № 15. The Court
therefore directs the Clerk to mail Earwood another copy of the
April 30th Order, № 12, and a free-world in forma pauperis application
with a copy of this Order. If Earwood doesn’t file his free-world
application by 1 July 2019—or if his mail continues to be returned—
then the Court will dismiss this case without prejudice.       LOCAL
RULE 5.5(c)(2).
     So Ordered.
                                _________________________
                                D.P. Marshall Jr.
                                United States District Judge

                                  31 May 2019
